Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE Acknowledgment
1.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submissions filed on 8/31/2020 and 9/22/2020 have been entered.
2.	Claims 49-53 and 55-72 are pending.
3.  	Newly submitted and amended claims 51 and 69-72 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: a search of one sequence does not encompass a search for a subsequent sequence.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 51 and 69-72 are withdrawn from consideration as well as originally withdrawn claims 50, 52, 55, 62 and 64-68 as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-48 and 54 have been canceled.	
4.	Claims 49, 53, 56-61 and 63, including SEQ ID NO: 11 and SEQ ID NO: 12 are examined in the present office action.
Definition of Terms Related to Invention
5.	Apomixis (also known as agamospermy) refers to the formation of seeds by asexual processes (page 1, 2nd paragraph).  Apomixis occurs via a series of developmental processes, which collectively convert the sexual developmental program of a plant to an asexual developmental program.  Two forms of apomixis are gametophytic apomixis and sporophytic apomixis (also referred to as adventive embryony).  Gametophytic apomixis is characterized by at least two developmental processes: (1) the avoidance of meiotic reduction (apomeiosis), and (2) development of the egg cell into an embryo, without fertilization (parthenogenesis) (page 1, bottom paragraph).
Withdrawal of Claim Rejections - 35 USC § 103
6.	The rejection of claims 49 and 56-58 as being obvious over Matvienko et al is withdrawn in light of Applicants’ amendment to the claims and arguments (page 7, 6th paragraph of Applicants’ arguments filed 8/31/2020).  
Withdrawal of Improper Markush Group Rejection
7.  	The rejection of claims 49, 51 and 53 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of applicants’ amendment to the claims and arguments (page 6, “Improper Markush Group Rejection” of applicant’s arguments filed 8/31/2020).
Written Description
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 49, 56-61 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are drawn to a polynucleotide comprising a chimeric gene that comprises a sequence having at least 90% sequence identity with SEQ ID NO: 11 and/or a sequence encoding an amino acid sequence having at least 90% sequence identity with SEQ ID NO: 12 operably linked to a promoter sequence that is not naturally associated with said nucleic acid sequence, wherein said polynucleotide, and expression product thereof, and/or a protein encoded thereby, is capable of providing diplospory function to a plant or plant cell; or wherein the promoter sequence is active in plant cells, or a nucleic acid vector comprising said polynucleotide, or a plant, plant part or plant cell comprising said polynucleotide, wherein the polynucleotide is present and/or express at least in a female ovary, or a seed of said plant wherein said seed is an apomictic seed of said plant and/or wherein said seed is a clone of the plant on which it developed, or a method for conferring diplospory on a plant, plant part or plant cell comprising said polynucleotide, or a diplosporic plant, plant part or plant cell obtainable or obtained by said method.  
Taraxacum officinale plant TJX3-20 and a triploid apomict A68.  The result of the cross produced 97 diploids, 92 triploids and one tetraploid.  In order to map the DIP locus genetically, the triploid progeny plants were phenotyped for diplosporous versus non-diplosporous (meiotic) (page 53, “1.2 diplospory phenotyping”).  Triploid progeny plants that produce triploid seeds without cross-pollination are apomictic and thus also diplosporous.  Seven AFLP markers that were closely linked to the Dip locus were mapped in 76 triploid progeny plants (page 53, “1.3 a genetic map of the DIP chromosomal region”).  Fine mapping of the genetic locus was achieved by mutagenesis of seeds using gamma irradiation (page 55, “2.1 apromixis deletion population”).  The gamma radiation mutagenesis was done on A68 seeds and loss-of-apromixis phenotype was selected.  Results of the mapping yielded a marker, i.e. DD2 of SEQ ID NO: 12 that distinguishes between the Dip and the dip BAC minimal tilling path (page 57, bottom 2 paragraphs).  To specifically identify the Dip gene within the Dip locus, applicants performed another mutagenesis screen on A68 using ethyl methane sulfonate (EMS) and screened for Loss-of-Diplospory mutants (page 58, Example 4).  Applicants disclose this is the first time Loss-of-Apromixis mutants have been successfully made by EMS treatments.  Applicants subcloned the Taraxacum officinale Dip sequence fragment of SEQ ID NO: 11 (ToDIP) preceded by an artificial ATG start codon into a vector with a 35S promoter; 35S::ToDIP (page 66, Example 7).  Arabidopsis plants transformed with said vector were partially sterile.  Applicants conclude by stating that the Taraxacum DIP allele produces a female specific dominant on meiosis in a heterologous plant species (page 67, 3rd paragraph).
	Applicants disclose the nucleic acid sequence of SEQ ID NO: 11 consisting of 455 nucleotides encodes the amino acid sequence of SEQ ID NO: 12 consisting of 151 amino acids (sequence listing).  Applicants disclose the amino acid sequence of SEQ ID NO: 3 wherein SEQ ID NO: 12 exhibits 100% sequence identity with amino acids 3781-3931 of SEQ ID NO: 3 (Blast alignment included in previous final office action dated 6/1/2020).  Neither applicants nor the prior art disclose any activity associated with the polypeptide of SEQ ID NO: 12.
The Applicants do not identify essential regions of the protein encoded by SEQ ID NO: 11, nor do Applicants describe any polynucleotide sequences that exhibit 90% sequence identity to SEQ ID NO: 11 and encode a polypeptide that is capable of providing diplospory function to a plant or plant cell.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for the protein of SEQ ID NO: 12, it remains unclear what features identify the protein of SEQ ID NO: 12 or the features that identify the nucleotide sequence of SEQ ID NO: 11.  Both the prior art and the specification fail to disclose a correlation between the structure of the claimed sequences and the recited function.  Since the genus of nucleotide and amino acid sequences has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Applicants’ Remarks
Applicant's arguments filed 8/31/2020 have been fully considered but they are not persuasive. 
Applicants contend the claims have been amended to recite a sequence having at least 90% identity with SEQ ID NO: 11 or comprising a sequence encoding a protein having at least 90% sequence identity with SEQ ID NO: 12 (page 7 of Remarks, 3rd paragraph).  Applicants teach the expression of a polypeptide having SEQ ID NO: 12 results in a megaspore mothers cell (MMC) and female gametophyte (FG) phenotypes is indicated for disruptive female meiosis.  Those of skill in the art would reasonably interpret this data as indicated above sequences th paragraph).
The office contends applicants have not disclosed essential regions of the claimed polypeptides or a representative number of sequences encoding polypeptides encompassed by the claims, i.e. nucleic acid sequences encoding a polypeptide having 90% sequence identity with SEQ ID NO: 12 or a nucleic acid sequence having 90% sequence identity to SEQ ID NO: 11, wherein a polypeptide encoded by said polynucleotide is capable of providing diplospory function to a plant or plant cell.  As summarized above, applicants’ specification does not provide written description support for the broadly claimed invention.
Enablement
9.	Claims 49, 53, 56-61 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The claimed invention is not supported by an enabling disclosure taking into account the Wands  factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior 
	The claims are drawn to a polynucleotide comprising a chimeric gene that comprises a sequence having at least 90% or 100% sequence identity with SEQ ID NO: 11 and/or a sequence encoding an amino acid sequence having at least 90% or 100% sequence identity with SEQ ID NO: 12 operably linked to a promoter sequence that is not naturally associated with said nucleic acid sequence, wherein said polynucleotide, and expression product thereof, and/or a protein encoded thereby, is capable of providing diplospory function to a plant or plant cell; or wherein the promoter sequence is active in plant cells, or a nucleic acid vector comprising said polynucleotide, or a plant, plant part or plant cell comprising said polynucleotide, wherein the polynucleotide is present and/or express at least in a female ovary, or a seed of said plant wherein said seed is in apomictic seed of said plant and/or wherein said seed is a clone of the plant on which it developed, or a method for conferring diplospory on a plant, plant part or plant cell comprising said polynucleotide, or a diplosporic as plant, plant part or plant cell obtainable or obtained by said method.  
	Applicants isolated their invention by genetically mapping the diplosporous (Dip) locus (paragraph bridging pages 52-53).  A cross was made between a diploid sexual Taraxacum officinale plant TJX3-20 and a triploid apomict A68.  The result of the cross produced 97 diploids, 92 triploids and one tetraploid.  In order to map the DIP locus genetically, the triploid progeny plants were phenotyped for diplosporous versus non-diplosporous (meiotic) (page 53, “1.2 diplospory phenotyping”).  Triploid progeny plants that produce triploid seeds without cross-pollination are apomictic and thus also diplosporous.  Seven AFLP markers that were closely linked to the Dip locus were mapped in 76 triploid progeny plants (page 53, “1.3 a  Taraxacum officinale Dip sequence fragment of SEQ ID NO: 11 (ToDIP) preceded by an artificial ATG start codon into a vector with a 35S promoter; 35S::ToDIP (page 66, Example 7).  Arabidopsis plants transformed with said vector were partially sterile.  Applicants conclude by stating that the Taraxacum DIP allele produces a female specific dominant on meiosis in a heterologous plant species (page 67, 3rd paragraph). 
	Applicants disclose the nucleic acid sequence of SEQ ID NO: 11 consisting of 455 nucleotides encodes the amino acid sequence of SEQ ID NO: 12 consisting of 151 amino acids (sequence listing).  Applicants disclose the amino acid sequence of SEQ ID NO: 3 wherein SEQ ID NO: 12 exhibits 100% sequence identity with amino acids 3781-3931 of SEQ ID NO: 3 (Blast alignment included).  Neither applicants nor the prior art disclose any activity associated with the polypeptide of SEQ ID NO: 12. 
Applicants’ invention is not enabled, in part, because applicants have not disclosed a plant transformed with SEQ ID NO: 11 exhibiting a diplosporous phenotype.  Applicants only disclose Arabidopsis plants transformed with a vector comprising the 35S::ToDIP construct, 
The state-of-the-art is such that one of skill in the art cannot predict which nucleic acids having at least 70% identity to SEQ ID NO: 11 will encode a polypeptide having diplosporous function/activity which is the activity applicants state is associated with the polypeptide of SEQ ID NO: 12.  The prediction of protein structure from sequence data and, in turn, utilizing predicted structural determinations to ascertain functional aspects of the protein, is extremely complex, and the positions within the protein’s sequence where amino acid substitutions can be made with a reasonable expectation of maintaining function are limited (Bowie et al, (1990, “Deciphering the Message in Protein Sequences: Tolerance to Amino Acid Substitutions”, Science 247:1306-1310), see especially page 1306).  Proteins may be sensitive to alterations in even a single amino acid in a sequence.  For example, the replacement of a glycine residue located within the START domain of either the PHABULOSA or PHAVOLUTA protein receptor with either an alanine or aspartic acid residue, alters the sterol/lipid binding domain (McConnell et al, (2001, “Radial Patterning of Arabidopsis Shoots By Class III HD-ZIP and KANADI Genes”, Nature 411 (6838):709-713), see especially page 710, left column, 2nd paragraph). 
Transforming plants with heterologous nucleic acids produces unexpected results.  Applicants have not taught by way of disclosure or example that a plant transformed with the claimed sequences will exhibit diplospory.  The state-of-the-art teach transforming plants with heterologous genes that are involved in plant development produce unpredictable results.  Kano-Murakami et al (1993, “A Rice Homeotic Gene, OSH1, Causes Unusual Phenotypes in Oryza sativa homeobox 1 (OSH1) gene into tobacco.  OSH1 is a rice homologue of the Knotted-1 homeobox gene from maize and would be encompassed by Applicant’s broad claim language.  Kano-Murakami et al teach transgenic tobacco plants comprising the OSH1 gene display a “range of phenotypes which include abnormalities in leaf and petal shape as well as stem height and number” (page 365, right column, 1st paragraph).  Therefore, one of skill in the art would not expect transforming a plant with a nucleic acid having at least 70% sequence identity to SEQ ID NO: 11 to produce a plant having a diplosporous phenotype given the state of the prior art and applicants’ own admitted statement pertaining to the penetrance of the transgene when transformed into a homozygous plant (see above).Applicants have not provided any teachings for one skilled in the art to predict and isolate nucleic acid sequences that encode a protein with the necessary activity to be operable in Applicants’ invention.  Applicants have not taught which regions of the respective polynucleotides can be used to amplify any of said polynucleotides or which regions can be used as a probe to isolate any of said polynucleotide sequences.  Therefore, the instant specification fails to provide guidance for which amino acids of the protein encoded by SEQ ID NO: 11 can be altered, the type of alteration, and which amino acids must not be changed, to maintain activity of the encoded protein.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional protein.
The Office contends that to satisfy the enablement requirement for claims drawn to nucleic acid sequences and plants and methods comprising said sequences, one of skill in the art must be able to generate nucleic acid sequences that fall within the scope of the claims and identify those sequences that are operable in Applicants’ invention by assaying the sequences; all 
The Office contends the recited functional limitation “is capable of providing diplospory function to a plant or plant cell” is not specific and is not specifically assayable. Applicants have not specified the specific assay that must be used to determine if a nucleic acid sequence or fragment is “capable of providing diplospory function to a plant or plant cell”, so that one of ordinary skill in the art can test the multitude of sequences that are encompassed by Applicants’ persuasive broad claims.  Without such a disclosure, one of ordinary skill would have no way of discerning which of the sequences would not be operable in Applicants' invention. 
In the absence of guidance, undue trial and error experimentation would be required for one of ordinary skill in the art to screen through the multitude of non-exemplified sequences, either by using non-disclosed fragments of SEQ ID NO: 11 as probes or by designing primers to undisclosed regions of SEQ ID NO: 12 and isolating or amplifying fragments, subcloning the fragments, producing expression vectors wherein the fragment is operably linked to a promoter and transforming plants therewith, in order to identify those, if any, that when over-expressed produce a plant having a diplosporous phenotype and exhibit 70% sequence identity to SEQ ID NO: 12.
Therefore, given the breadth of the claims; the lack of guidance and examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore the invention is not enabled.
Applicants’ Remarks
8/31/2020 have been fully considered but they are not persuasive. 
Applicants contend the claims have been amended to recite a sequence having at least 90% identity with SEQ ID NO: 11 or comprising a sequence encoding a protein having at least 90% sequence identity with SEQ ID NO: 12 (page 7 of Remarks, 3rd paragraph).  Applicants teach the expression of a polypeptide having SEQ ID NO: 12 results in a megaspore mothers cell (MMC) and female gametophyte (FG) phenotypes is indicated for disruptive female meiosis.  Those of skill in the art would reasonably interpret this data as indicated above sequences because the diplospory phenotype.  The application as filed teaches that the narrowly tailored sequences recited in the claims provide diplospory function to a plant and enables the skilled artisan to practice the invention (page 7 of Remarks, 5th paragraph).
The office contends applicants’ claims are not commensurate in scope with the teachings in the specification.  Applicants have not taught by way of disclosure or example how one of skill in the art would identify and isolate the multitude of embodiments that are encompassed by applicants’ broad claims.  Given the lack of disclosure, unpredictability in the art and for the reasons stated above, undue trial and error experimentation would be required by one of skill in the art to practice the broadly claimed invention.
Remarks
10.	The initial search indicates that the claims are deemed free of the prior art, given the failure of the prior art to teach or suggest a polynucleotide comprising a chimeric gene that comprises a nucleic acid sequence comprising a sequence having at least 90% sequence identity with SEQ ID NO: 11 and/or is sequence encoding an amino acid sequence having at least 90% sequence identity with SEQ ID NO: 12, operably linked to a promoter sequence that is not 
11.	No claims are allowed.	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/STUART F BAUM/Primary Examiner, Art Unit 1663